DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed September 30, 2022 is acknowledged.

Response to Amendment
Claims 10, 11, 22-27, and 29 have been amended.  Claims 1-9, 13-21, 28, and 31 have been canceled.  Claims 10-12, 22-27, 29, and 30 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 10-12, 22-27, 29, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A response is provided below in bold where appropriate.

Applicant provides support for claim amendments, pg. 8 of Remarks:

Amendment to claims

Claim 10 is amended. Amendment finds support at least in claims 10, 22-27 and 29-30 and paragraphs [0014], [0023], [0042], [0045]-[0046], [0049]-[0050], [0083], [0108] and [0146].

Noted.

Applicant argues Specification, pg. 8 of Remarks:

SPECIFICATION
Applicant humbly submits that the specification has been amended to address the discrepancies highlighted by the Examiner in the Non-Final Office Action. 

Noted.  Basically no new matter can be added to disclosures.  It appears Applicant is adding headings to comply with guidelines.  The amendment is entered as it appears to not add new matter.

Applicant argues Claim Objections, pg. 8 of Remarks:

CLAIM OBJECTIONS

Examiner has objected to claims 20, 24 and 27 due to informalities.

It is submitted that claims 24 and 27 have been amended to address the discrepancies.

Claim 24 has been amended to replace the term “assig” with “assign” and claim 27 has been amended to replace the phrase “...determined settlement date. Wherein said...” with “.. determined termination date, wherein...”.

Further, it is submitted that claim 20 has been deleted. In light of the instant submission, Examiner’s instructions provided in the Non-Final Office Action have been complied with. 

Claim 20 was canceled.  The other objections are withdrawn based on the claim amendments.

Applicant argues 35 USC §101 Rejection, starting pg. 8 of Remarks:

REJECTION under 35 U.S.C. § 101

Examiner alleges that Claims 10-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In Step 2, the claims are evaluated to ascertain whether the claims recite an abstract idea (judicial exception). Learned Examiner has alleged that the claims 10-31 are directed to an abstract idea without significantly more. The claims are alleged to fall within the “Certain methods of organizing human activity” grouping of abstract idea covering performance of limitations in fundamental economic practices, commercial interaction, or contracts and legal obligations.


It is submitted that claims 13-21, 28 and 31 are cancelled. The applicant now proceeds with addressing the objections of the Examiner with respect to the method claims i.e claim 10 and its dependent claims.

Step 1 — Statutory subject Matter:

It is submitted that the Examiner has acknowledged that the claims 10-12, 21-29 and 30 are directed to a method.

Step 2 - Judicial Exception Analysis:

The claim is now analyzed to determine if it is directed to a Judicial exception using two- part test that was outlined in the Supreme Court's decision in Alice.

Step 2A — Prong 1 — Do claims recite an Abstract Idea, Law of nature or Natural Phenomenon?

The PTO has recently published revised guidance on the application of § 101. The new guidance has revised provisions for Step 2A (ascertain whether the claims are directed to a law of nature, a natural phenomenon, or an abstract idea) of Mayo test. According to the new guidance, a two prong inquiry is proposed for determining the patent eligibility of the claims in question. In furtherance to the new guidance, we provide comprehensive arguments corresponding to each prong. In this step the claim is analyzed to determine whether the claim is directed to an abstract idea.

The revised guidance provides groupings of abstract ideas viz.,

Mathematical concepts 
Certain methods of organizing human activity 
Mental processes

It is stated in the guidance that the claim limitations that do not recite any one of the above mentioned groupings is not to be treated as an abstract idea except in rare circumstances.

It is submitted that the claim limitations of the current application do not recite any of the above mentioned groupings. The limitations of claim 10 of the current application recite, 

“A method for implementation of a financial instrument by using a software application on a server, the software application causing the server to carry out the method comprising: 

determining sale price of a standardized sale contract using at least one underlying asset or a tradable instrument that is sold in said sale contract; 

signing the sale contract between at least two parties, wherein the at least two parties comprises of a buyer and a seller; 

obligating the buyer to pay a percentage of said determined sale price of the sale contract upon signing the sale contract; and 

obligating the buyer and the seller to settle the sale contract at the determined sale price, and on a determined agreed upon future price and termination date, wherein, 

both the parties are provided with rights to assign their respective rights of the sale contract to any third party, without the consent of the other party, any time before the termination date of the sale contract; at least one of the two parties are provided with timed rights enabling the party with the timed rights power to exercise specific agreed upon rights during a specific timeframe, wherein the timed rights comprises of providing at least one of the parties with rights to revoke the sale contract or decline delivery of the sale contract during the specific timeframe; and 

the sale contract is executed if neither of the two parties revoke the sale contract.”

Claim 10 is directed to a software application that resides on a server, wherein the software application is configured to monitor and implement the method of implementation of a financial instrument. The financial instrument comprises of steps that are required to be adhered to for a financial instrument to be compliant with the Islamic Sharea rule. Claim 10 further discloses various rights, or timed rights to be specific, provided to the parties involved in the sale contract such as rights to revoke a contract or rights to decline delivery of the contract during a specific determined timeframe. In addition, claim 10 also comprises of providing, to the parties involved in the sale contract, the rights of assigning their rights of the sale contract to any third party without the consent of the other party. Implementation of such actions would thereby achieve the objectives of a conventional financial options and also complying with the Islamic Sharea, through a single contract. It is therefore submitted that Claim 10 involves a concept of correlation, and therefore does not recite any “Certain methods of organizing human activity”. Claims dependent on claim 10 have similar language as claim 10 and therefore none of the dependent claims fall within the ambit of “Certain methods of organizing human activity”.

From Applicant’s argument above…
>>”It is therefore submitted that Claim 10 involves a concept of correlation, and therefore does not recite any “Certain methods of organizing human activity”.”<<

Respectfully, the requirement is to determine if any recited elements are abstract. The Examiner maintains the claims recite abstract elements.  Correlation is not claimed, and it is unclear how the concept of correlation helps (e.g. it is not a new/improved technology).

The Examiner has further alleged that the claims are abstract under Mental Process grouping of abstract ideas as it can be performed in the mind of a person or with pen and paper.

We respectfully disagree with the assessment of the Examiner because of the reasons that follow.

We rely on the Enfish LLC v. Microsoft Corp., (Fed. Cir. 2016) to make arguments to overcome the instant objection. In the district court Enfish decision, the court pronounced a decision that the steps of “storing, organizing, and retrieving memory in a logical table” are abstract. The district court further asserted that the steps must be abstract because “for millennia, humans have used tables to store information,” and that “pervasive concept of tables would preempt too much future inventive activity.” The Federal Circuit, however, with good reason disagreed and overruled the district court, finding that the district court’s characterization of the claims “at such a high level of abstraction and untethered from the language of the claims all but ensures that the exceptions to § 101 swallow the rule,” and instead, the Federal Circuit noted that the claims are “specifically directed to a self-referential table for a computer database.” Enfish v. Microsoft Corp., 2015-1244, opinion at 14 (citing Alice, 134 S. Ct. at 2354).

We humbly submit that the learned Examiner characterized the present claims at a high- level of abstraction, as in Enfish. The reasoning for the claims not reciting an abstract idea is provided herein. It shall be noted that the specification of the patent application provides evidence that a software application on a server is used to implement the method of implementation of a financial instrument, wherein the software application is configured to determine sale price of a standardized sale contract, determine the percentage of determined sale price of sale contract on signing the contract, executing of sale contract in case of non- revocation of sale contract, keeping account of the rights provided to the parties involved in the sale contract and communicating specific alerts with the parties involved in the sale contract. The implementation of the method for a larger audience implies that a quantum of data needs to be taken into account and monitored. However, analyzing such a large set of data to enable Islamic Sharea compliant investors achieve managing risks is effectively realized using the software application rather a human brain. Hence, in light of the specification, the claims do not merely recite an abstract idea that can be performed by human, but rather a software application that enables the effective implementation of the steps discussed in the foregoing.

Using a computer to perform a judicial exception (e.g. abstract concept) has been shown not to be enough. See MPEP 2016.04(a)(2) III C.

As made clear by the Federal Circuit in Enfish v. Microsoft Corp., a claim specifically rooted in the computer arts is not directed to an abstract idea. Therefore, the applicant humbly requests the reversal of the rejection of claim 10.

Enfish was not abstract and improved computer technology.

From Enfish (Enfish v. Microsoft, et al., CAFC, 2015-1244, May 12, 2016, pg. 18):
“In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. The specification’s disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of the “invention” for purposes of the § 101 analysis has not been deceived by the “draftsman’s art.” Cf. Alice, 134 S. Ct. at 2360. In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea.”

Therefore Enfish improved computer technology itself.

Further it shall be noted that, the PTAB in a decision based on the new guidance in ex parte Rockwell, gave a direction that “Additionally, and even if one of the Examiner-asserted abstract ideas were a "tentative abstract idea," the claims nonetheless would not be "directed to" an abstract idea under the Revised Guidance.” Therefore, the claims as a whole do not recite an abstract idea because at least the limitation accumulating information is not an abstract idea.

PTAB decisions are case specific and not precedential.  

As can be seen, claim 10 involves processing of quantum of input, and therefore claim 10 does not fall within ambit of the groupings of Mental Process. Claims dependent on claim 10 have similar language as claim 10 and therefore none of the dependent claims fall within the ambit of the groupings of Mental Process.

Respectfully, use of a generic computer is not enough to make abstract claims statutory.

Prong 2 — Do the claims recite additional element that integrate the judicial exception into a practical application?

Having provided the arguments for Prong 1, we now move on to addressing Prong 2. It is submitted that, for the sake of argument, even if the claims were to be assumed to fall under the scope of an abstract idea (which is not the case with the claims of the current application), the claims are still patentable as the claims recite additional elements that integrate the judicial exception into a practical application.

Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:

An improvement in the functioning of a computer, or an improvement to other technology or technical field

Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition

Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim

Effecting a transformation or reduction of a particular article to a different state or thing

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

It is clear from the exceptions above that the claims of the current application are eligible in view of at least one of the exceptions, “An improvement in the functioning of a computer, or an improvement to other technology or technical field”. As per the guidance for subject matter eligibility, the specification of the application is checked to determine if the disclosure provides sufficient details for a person skilled in the art to recognize improvements, if any. If the specification is said to have disclosed improvement in the technology, the claims are evaluated ensuring the claims reflect the disclosed improvement.

An improvement in the functioning of a computer, or an improvement to other technology or technical field:

As discussed in the foregoing, to determine whether the claim as a whole integrates a judicial exception into a practical application it is of utmost importance that the claimed invention either improves the functioning of a computer or offers improvements to other technologies or technical field. MPEP 2106.04 and 2106.05 provides a detailed explanation on performing the aforementioned analysis. The analysis is hereby provided in for reference. First and foremost, the specification has to be evaluated to determine if the disclosure provides sufficient details for a person skilled in the art to recognize the improvements claimed in the specification. It is not mandatory for a specification to explicitly disclose the improvements, but must disclose the invention in a manner that the improvement would be obvious on reading the disclosure. Once the specification is evaluated, the claims have to be analyzed to determine if the claims reflect the disclosure of the specification i.e., the claims includes the method or steps or components described in the specification.

In view of the foregoing, it is submitted that the specification of the current application discloses a method of implementation of a financial instrument using a software application that enables Islamic Sharea compliant investors achieve managing risks as it was previously not possible due to inability to utilize conventional options due to the non-compliance of the conventional options with the Islamic Share rule. The employment of the software application to implement the financial instrument caters to a larger Islamic Sharea compliant investor population, thereby offering improvement in said field. The specification discloses the method and the software application and its implementation and the claims reflect the same (refer the as-filed specification and the currently amended claims). Paragraphs from the specification and limitations from the claims have not been recited for the sake of brevity.

Using a computer with software as claimed to implement a judicial exception is not improving computer or other technology itself.

In view of the foregoing, it is submitted that claim 10 recites method implemented using a software that enables Islamic Sharea compliant investors achieve managing risks, and is therefore not an abstract idea. Claims dependent on claim 10 have similar language as claim 10 and therefore none of the dependent claims fall within the ambit of abstract idea.

For the above mentioned reasons, it is submitted that the claims of the current application are directed to statutory subject matter and is therefore requested withdrawal of the rejection under section 101.

From MPEP 2106.05(b) I…
“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility 2106-Patent Subject Matter Eligibility Page 33 of 51 https://www.uspto.gov/web/offices/pac/mpep/s2106.html 1/27/2022 rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)”

The above indicates that using a computer for a judicial exception does not make the computer a particular machine.  Also, specially programmed computer was superseded by Alice.  The computer or other technology itself needs to be improved, and using a computer for an abstract concept is not enough as claimed.

The rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §112(a) Rejection, pg. 14 of Remarks:

REJECTION UNDER 35 U.S.C. § 112

Examiner has rejected claims 13-20, 28 and 31 under 35 U.S.C § 112 (a) or 35 U.S.C § 112 (pre-AIA ) as failing to comply with the written description requirement.

It is submitted that claim 13-21, 28 and 31 have been cancelled. In light of the instant submission, Applicant requests the Examiner to withdraw the instant objection.

Claims 13-21, 28, and 31 have been canceled, rendering the rejection moot.

Applicant argues 35 USC §112(b) Rejection, starting pg. 14 of Remarks:

Examiner has rejected claims 11, 13-20, 24 and 29-31 under 35 U.S.C § 112 (b) or 35 U.S.C § 112 (pre-AIA ) as being indefinite.

It is submitted that claim 13-21 and 31 have been cancelled. This addresses the objections with respect to claims 13-20 and 31.

Examiner alleges that claim 11 is indefinite as claim 11 has “official exchange markets” and “official clearinghouse”, and “official” is indefinite. Similarly claim 13 has “managed by an official financial authority”

Withdrawn based on the claim amendments.

In view of the instant objection, it is submitted that claim 11 has been amended to delete the term “official”. With respect to claim 13, claim 13 has been cancelled. In light of the amendment, Applicant requests the Examiner to withdraw the instant objection.

Withdrawn based on the claim amendments.

Examiner has objected to claims 16 and 20 as certain terms in said claims are indefinite.

It is submitted that claims 16 and 20 have been cancelled and therefore it is requested that objections with respect to claims 16 and 20 be withdrawn.

The rejection is moot based on the claims being canceled.

Examiner has objected to claim 24 as being indefinite as claim 24 has the term “suitable”.

It is submitted that claim 24 has been amended to delete the term “suitable”. In light of the amendment, Applicant requests the Examiner to withdraw the above objection.

Withdrawn based on the claim amendments.

Examiner has objected to claim 29 and 30 as being indefinite as said claims have the term “small”.

It is submitted that the claims 29 and 30 have been amended to delete the limitation comprising the term “small”. In light of the amendment, Applicant requests the Examiner to withdraw the above objection.

Withdrawn based on the claim amendments.

Examiner has further objected to claims 29 and 30 as being indefinite to what is being claimed.


It is submitted that the claims 29 and 30 have been amended to address the above objection. In light of the amendments, Applicant requests the Examiner to withdraw the objections with respect to claims 29 and 30.

Withdrawn based on the claim amendments.

Examiner rejects claims 14-20 and 31 as they are dependent on claim 13.

It is submitted that claims 14-20 and 31 have been cancelled. In view of the instant submission, Applicant requests the Examiner to withdraw the above rejection.

Withdrawn based on the claim amendments.

The prior 35 USC 112 rejections are withdrawn.  

Applicant argues 35 USC §103 Rejection, starting pg. 15 of Remarks:

REJECTION UNDER 35 U.S.C. § 103 

Claims 10-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeting (US2005/0086152) in view of Dawson (US2003/0208407), Efron (US2007/0203819) and Biase (US2009/001 2892). Sweeting - US2005/0086152 

Claim 10 recites,

“A method for implementation of a financial instrument by using a software application on a server, the software application causing the server to carry out the method comprising. ...

... obligating the buyer and the seller to settle the sale contract at the determined sale price, and on a determined agreed upon future price and termination date, wherein,

both the parties are provided with rights to assign their respective rights of the sale contract to any third party, without the consent of the other party, any time before the termination date of the sale contract; 
at least one of the two parties are provided with timed rights enabling the party with the timed rights power to exercise specific agreed upon rights during a specific timeframe, wherein the timed rights comprises of providing at least one of the parties with rights to revoke the sale contract or decline delivery of the sale contract during the specific timeframe; and 
the sale contract is executed if neither of the two parties revoke the sale contract.” (emphasis added)
In light of the instant limitations of claim 10 of the current application, it is submitted that in the current application, the parties involved in the sale contract are provided with rights to assign their respective rights of the sale contract to any third party without the consent of the other party any time before the termination date of the sale contract. For example, if the sale contract is signed between A and B, either A or B have the right to sell the rights of sale of the contract to any third party C without the consent of A or B, respectively.

Applicant is arguing right to sell without consent of A or B.

From Claim 10…	
“both the parties are provided with rights to assign their respective rights of the sale contract to any third party, without the consent of the other party, any time before the termination date of the sale contract;…”

The claim is providing rights to parties.  Rights “to assign their respective rights” is intended use language as the rights are never assigned.  Intended use language does not get patentable weight.

D1 fails to disclose any such rights provided to any parties involved in the financial transaction.

Respectfully, Applicant needs to argue the claimed functional limitations (i.e. contract language itself could be considered non-functional descriptive and not given patentable weight).  

The Examiner in the Non-Final Office Action refers to claim 24 of Sweeting that recite “assigning ownership of the futures contract to a purchaser thereof. ”.

It is submitted that Sweeting, explicitly in the claims, very vaguely discloses assigning of ownership of the future contracts. The claim is however not supported by the description of Sweeting, as description fails to disclose any assignment of ownership between any parties and therefore assignment of ownership is not clear in case of Sweeting. Whereas, in the current application, both the parties involved in the sale contract are provided with rights to assign their rights to any third parties without the consent of the other party.

Applicant is arguing their novelty is assigning rights without consent of the other party.  

Sweeting teaches:
“A buyer of a futures contract (the party having a long position) can agree on a fixed purchase price to buy the underlying commodity (wheat, gold or T-bills, for example) from the seller at the expiration of the contract. The seller of a futures contract (the party having a short position) can agree to sell the underlying commodity to the buyer at expiration at the fixed sales price. As time passes, the contract's value changes relative to the fixed price at which the trade was initiated. This creates profits or losses for the trader. In most cases, delivery associated with the futures contract does not take place. Instead, both the buyer and the seller, acting independently of each other, usually liquidate their long and short positions before the contract expires.” [0006]

Acting independently of each other is without consent of the other party.

These rights of assigning the ownership to third parties without the consent of the other party provides the flexibility of transferring the rights of sale of the sale contract any time before the termination date of the sale contract, and therefore the parties involved in the sale contract can transfer the rights in certain cases, for example any financial crises or any other financial conditions.

However, as an example, everyday trades happen on exchanges without getting the consent of the other party (e.g. selling stock in secondary market without consent of company issuing the stock).

Furthermore, in the current application, at least one of the two parties are provided with timed rights that enables the party with the timed rihts the power to exercise specific agreed upon rights during a specific timeframe, wherein the timed rights comprises of providing at least one of the two parties with rights to revoke the sale contract or decline the delivery of the sale contract during a specific timeframe. 

Even if Sweeting did not teach the above, callable bonds have timed rights that are callable within specific time periods, as an example.

From Sweeting, for example…
“In accordance with the example implementation of FIG. 2, futures contract 30 represents an agreement to purchase long-term debt, carrying a notional six percent coupon for bullet (non-callable non-putable) Euro Government debt for Germany, France, and Italy. These debt instruments are provided in this example with a maturity range between twenty-five and thirty-five years.” [0058]

However, D1 fails to disclose any such nights being provided to the parties involved in the financial transactions. 

Non-functional descriptive claim language and intended use language are not given patentable weight.  Functional limitations are examined.

The Examiner, in the Non-Final Office Action refers to paragraph [0005] of Sweeting. 
Having inspected paragraph [0005] of Sweeting, it is submitted that the paragraph fails to disclose any timed rights similar to what are provided to the parties in the current claims. An excerpt from paragraph [0005] of Sweeting highlighted by the Examiner in the Non-Final Office Action recites “contract requires delivery of the commodity at a stated time in the future unless the contract is liquidated before it expires”. As can be clearly seen, the excerpt from Sweeting talks only about delivery of the commodity at a stated time, however, fails to disclose timed rights such as revocation of contract or declining delivery of the contract by any one of the parties as it is in case of the current claim. 


Applicant has extensively amended their claim, providing further citations from the prior art.

Sweeting also teaches:
“This futures contract 30 delivery reflects CDS contracts where the futures short market participant has agreed to buy, at the futures terminal delivery date, protection against default of the reference entity (and is, thus, paying money) for as long as the reference entity is not in default. When in default, the holder could "put" the reference entity asset at par value to the credit protection seller. The price difference between a CDS and the par-par asset swap price of the underlying entity reference obligations is referred to as the "basis," and is an often arbitraged spread trade amongst professional market participants. Futures contract 30 in this example, therefore, also reflects this "basis" in its pricing methodology.” [0052]

The above buy at a future date is a timed right.   However, this is what futures contracts are.

In view of the instant submissions, D1 fails to disclose the above recited limitations of claim 10. 

The Examiner respectfully disagrees.  Applicant has extensively amended Claim 10 and added intended use language, which is given no patentable weight.

In general, claiming terms of a contract without some type of functional relationship would likely be non-functional descriptive language and therefore given no patentable weight.

Claiming things that never happen (intended use) is also given no patentable weight.

Efron - US2007/0203819 

Claim 10 recites, 

“A method for implementation of a financial instrument by using a software application on a server, the software application causing the server to carry out the method comprising. ... 

... obligating the buyer and the seller to settle the sale contract at the determined sale price, and on a determined agreed upon future price and termination date, wherein, both the parties are provided with rights to assign their respective rights of the sale contract to any third party, without the consent of the other party, any time before the termination date of the sale contract; 

at least one of the two parties are provided with timed rights enabling the party with the timed rights power to exercise specific agreed upon rights during a specific timeframe, wherein the timed rights comprises of providing at least one of the parties with rights to revoke the sale contract or decline delivery of the sale contract during the specific timeframe; and 

the sale contract is executed if neither of the two parties revoke the sale contract.” (emphasis added)

In light of the instant limitations, it is submitted that the current application discloses the above recited limitations which is described in the foregoing and is therefore not repeated for the sake of brevity. In light of this, it is submitted that Efon fails to disclose providing rights to the parties to assign their respective rights of sale contract to any third parties without consent of the other party. Furthermore, providing timed rights to at least one of the parties, that enable the party with the timed nghts the power to exercise specific agreed upon rights during a specific timeframe, wherein the timed rights comprises of providing at least one of the two parties with rights to revoke the sale contract or decline the delivery of the sale contract during a specific timeframe is also not disclosed by Efon.

Applicant has amended Claim 10 with intended use language.  

From MPEP 2111.04…
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:

(A) "adapted to" or "adapted for" clauses;

(B) "wherein" clauses; and

(C) "whereby" clauses.

The Examiner in the Non-Final Office Action refers to paragraph [0059] of Efon and alleges that Efon discloses settlement dates. An excerpt from paragraph [0059] recites, “Jn that regard, in some embodiments, the number of shares may be determined based, at least in part, on a closing price of the stock on each trading day during a period ending on or before the settlement date”. In light of the instant excerpt, it is submitted that Efon talks about determining number of shares on closing price of the stock on each trading day during a period that ends on or before a settlement date that could end on or before the settlement date. Even though Efon discloses a settlement date, it fails to disclose the timed rights being provided to any of the parties involved in the sale contract during a specific timeframe has to be at least one day before the end of the sale contract. The employment of the settlement date used in Efon is for a completely different purpose in comparison to the current claim, wherein the purpose is timed rights provided to at least one party involved in the sale contract, wherein the timed rights have been discussed in the foregoing and are not repeated for the sake of brevity.

Sweeting teaches timed rights as provided above (e.g. delivery at a future date).

Furthermore, it is submitted that the claim of the current application recites, “at least one of the two parties are provided with timed rights...” implying that either one or both the parties can be provided with different or same timed rights for a different or same timeframe within the specific timeframe. However, Efon fails to disclose the instant feature of the current application.

Biase — US2009/0012892

Claim 10 recites,

“A method for implementation of a financial instrument by using a software application on a server, the software application causing the server to carry out the method comprising. ... 

... obligating the buyer and the seller to settle the sale contract at the determined sale price, and on a determined agreed upon future price and termination date, wherein, both the parties are provided with rights to assign their respective rights of the sale contract to any third party, without the consent of the other party, any time before the termination date of the sale contract; 

at least one of the two parties are provided with timed rights enabling the party with the timed rights power to exercise specific agreed upon rights during a specific timeframe, wherein the timed rights comprises of providing at least one of the parties with rights to revoke the sale contract or decline delivery of the sale contract during the specific timeframe; and 

the sale contract is executed if neither of the two parties revoke the sale contract.” (emphasis added)

In light of the instant limitations, it is submitted that the current application discloses the above recited limitations which is described in the foregoing and is therefore not repeated for the sake of brevity. In light of this, it is submitted that Biase fails to disclose the providing rights to the parties to assign the their respective rights of sale contract to any third parties with consent of the other party.

Furthermore, providing timed rights to at least one of the parties, that enable the party with the timed rights the power to exercise specific agreed upon rights during a specific timeframe, wherein the timed rights comprises of providing at least one of the two parties with rights to revoke the sale contract or decline the delivery of the sale contract during a specific timeframe is also not disclosed by Biase.

The Examiner in the Non-Final Office Action refers to paragraph [0141] of Biase and alleges that Biase discloses revocation of the contract. An excerpt from paragraph [0141] recites, “Performing Counterparties can decide, proportional to their pro-rata share of open interest (and possibly but not necessarily their eventual allocation vs. said counterparty), whether or not to accept delivery of the contract, or cancel the contract as the counterparty has not performed to their obligations”. As can be clearly seen in the excerpt from paragraph [0141] recited above Biase talks about not accepting the delivery of the contract or cancelling the contract by the counterparty in conditions where counterparty has not performed their obligations.

Biase was only used to teach revoke.  

On the contrary, in the current application, the timed rights are provided to any one of the parties involved in the sale contract, wherein the timed rights comprises of providing at least one of the two parties with rights to revoke the sale contract or decline the delivery of the sale contract during a specific timeframe. As can be clearly seen, in the current application, the party provided with the timed rights have the right to decline the delivery of a sale contract as opposed to not accepting the delivery of the contract as disclosed by Biase. The term “not accepting the delivery” is completely different from “declining the delivery” as in case of the current application, the party holding the rights to the contract has the right to decline the delivery of the contract to the other party, which is not the condition in case Biase, wherein the counterparty is not accepting the delivery of the contract from the other party that hold the rights of the contract.

The claims and not the application are examined.  In any event, the right to revoke is intended use language and given no patentable weight.

In addition to the foregoing, in the current application, the sale contract is executed when neither of the two parties revoke the sale contract.

In view of the deficiencies discussed in the foregoing, it is clear that it is difficult for a person skilled in the art to arrive to the claimed invention by combining the cited references as none of the references disclose the limitations of claim 10 discussed in the foregoing.

Furthermore, the limitations of claim 10 discussed in the foregoing, offer a plethora of opportunities for Islamic Sharea compliant investors to achieve managing risks as it was not previously possible due to inability to utilize conventional options as conventional options do not comply with the Islamic Sharea rules. This in itself offers a technical advantage over the prior arts, as none of the prior arts addressed the shortcomings of Islamic Sharea compliant investors not boeing able to utilize the Conventional options.

In view of the foregoing, we humbly request the Respected Examiner to reconsider rejection under 35 U.S.C § 103.

Based on the above response, the rejection has been maintained but modified for the claim amendments.  While arguably not required, a new prior art is cited that teaches “callable” bonds that can be called by one party without permission of the other, during the callable time period.  

Applicant argues 35 USC §102 Rejection, starting pg. 20 of Remarks:

REJECTION UNDER 35 U.S.C. § 102

Claims 13-18 and 31 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Sweeting (US2005/0086152)

It is submitted that claims 13-21, 28 and 31 have been cancelled. In view of the instant submission, rejection under 35 U.S.C 102(a)(1) would no longer persist, and therefore the Applicant requests withdrawal of the objection under 35 U.S.C 102(a)(1). Page 21 of 22

Withdrawn based on the claims being canceled.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12, 22-27, 29, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims  10-12, 22-27, 29, and 30 are directed to a method, which is a statutory category of invention.  (Step 1: YES).
The Examiner has identified method Claim 10 as the claim that represents the claimed invention for analysis.
Claim 10 recites the limitations of:
A method for implementation of a financial instrument by using a software application on a server, the software application causing the server to carry out the method comprising: 
recording a determined sale price of a standardized sale contract using at least one underlying asset or a tradable instrument that is sold in said sale contract; 
enabling signing of the sale contract between at least two parties, wherein the at least two parties comprises of a buyer and a seller; 
obligating the buyer to pay a percentage of said determined sale price of the sale contract upon signing the sale contract; and 
obligating the buyer and the seller to settle the sale contract at the determined sale price, and on a determined agreed upon future price and termination date, wherein, 
both the parties are provided with rights to assign their respective rights of the sale contract to any third party, without the consent of the other party, any time before the termination date of the sale contract; 
at least one of the two parties are provided with timed rights enabling the party with the timed rights power to exercise specific agreed upon rights during a specific timeframe, 
wherein the timed rights comprises of providing at least one of the parties with rights to revoke the sale contract or decline delivery of the sale contract during the specific timeframe; and 
	the sale contract is executed if neither of the two parties revoke the sale contract. 

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. enabling signing of the sale contract between two parties), commercial interaction (e.g. a sale contract is executed), and legal interactions including agreements in the form of contracts and legal obligations (e.g. both parties are provided with timed rights).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, commercial interaction, or contracts and legal obligations, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 13 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
The claim is also abstract under Mental Processes grouping of abstract ideas as it can be performed in the mind of a person or with pen and paper.  Also, using a computer as a tool for a judicial exception has been shown to be non-statutory (MPEP 2016.04(a)(2) III C).
This judicial exception is not integrated into a practical application. In particular, the claims only recites: server (Claim 10). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(b) I where a specially programmed computer is not a particular machine.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 10 and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 10 and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 11, 12, 22-27, 29, and 30 further define the abstract idea that is present in their independent claim 10 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims recite abstract elements.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 11, 12, 22-27, 29, and 30 are directed to an abstract idea.  Thus, the claims 10-12, 12, 22-27, 29, and 30 are not patent-eligible.	
		
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2005/0086152 to Sweeting in view of Pub. No. US 2004/0193521 to Smith et al.  in view of Pub. No. US 2003/0208407 to Dawson and in further view of Patent No. US 797338 to Fiddle et al.
Regarding claim 10
A method for implementation of a financial instrument by using a software application on a server, the software application causing the server to carry out the method comprising: 

recording a determined sale price of a standardized sale contract using at least one underlying asset or a tradable instrument that is sold in said sale contract; 

Sweeting teaches:
Example of Fig. 2 and record of asset with a contract…


    PNG
    media_image1.png
    219
    510
    media_image1.png
    Greyscale



Example of traditional and standard contracts…
“Traditional futures contracts are either deliverable on a single asset class or cash settled on an index of the prices of multiple underlying instruments within an asset class. For example, the standard thirty year United States government bond futures contract is based upon a notional thirty year United States government bond of six percent coupon and thirty year maturity. A Standard and Poors 500 futures contract is based upon an index value of 500 underlying stocks (the S&P 500), and a Chicago grain futures contract is based upon a particular grade of corn.” [0023]

enabling signing of the sale contract between at least two parties, wherein the at least two parties comprises of a buyer and a seller; 
Fig. 1 and buyer and seller with contract…


    PNG
    media_image2.png
    221
    265
    media_image2.png
    Greyscale


See Signing below.

obligating the buyer to pay a percentage of said determined sale price of the sale contract upon signing the sale contract; and 

See Percentage below.

obligating the buyer and the seller to settle the sale contract at the determined sale price, and on a determined agreed upon future price and termination date, wherein, 

Example of agreement to purchase long-term debt (future price), with maturity (termination date)…
“In accordance with the example implementation of FIG. 2, futures contract 30 represents an agreement to purchase long-term debt, carrying a notional six percent coupon for bullet (non-callable non-putable) Euro Government debt for Germany, France, and Italy. These debt instruments are provided in this example with a maturity range between twenty-five and thirty-five years.” [0058]  Inherent with purchase is a buyer buying and a seller selling the contract.

both the parties are provided with rights to assign their respective rights of the sale contract to any third party, without the consent of the other party, any time before the termination date of the sale contract; 
[No Patentable Weight is given to intended use language of “to assign their respective rights.. without the consent of the other party, any time before the termination date..” as assign never happens.]  

Example of contract requires delivery of the commodity (therefore contract provides rights)…
“Unlike a stock, which represents equity in a company and an asset that can be held for a long time, (if not indefinitely), a futures contract generally has a finite life. A futures contract can be used for hedging commodity price-fluctuation risks or for taking advantage of price movements, rather than for the buying or selling of the actual cash commodity. The word "contract" is used to describe a futures arrangement because a futures contract requires delivery of the commodity at a stated time in the future unless the contract is liquidated before it expires.” [0005]

Example of assigning ownership to a purchaser (therefore third party)…
“The process of claim 21, further comprising: assigning ownership of the futures contract to a purchaser thereof.” (Claim 24) Inherent with assigning an interest in a contract to someone is assignment to a third party.

“A system for offering an asset in a financial environment, comprising: means for receiving a request to perform a selected one of a purchasing and a selling operation for a futures contract, wherein the futures contract includes a first asset class having a first value associated therewith and a second asset class having a second value associated therewith, and wherein a price for the futures contract is determined at least partially by the first and second values; and means for assigning possession of the futures contract to an entity associated with performing the selected one of the purchasing and selling operations.” (Claim 25)  

at least one of the two parties are provided with timed rights enabling the party with the timed rights power to exercise specific agreed upon rights during a specific timeframe, 
[No Patentable Weight is given to intended use language of “to exercise specific agreed upon rights…” as exercise specific agreed upon rights never happens.]  

One example of a contract with delivery date (timed rights)…
“This futures contract 30 delivery reflects CDS contracts where the futures short market participant has agreed to buy, at the futures terminal delivery date, protection against default of the reference entity (and is, thus, paying money) for as long as the reference entity is not in default. When in default, the holder could "put" the reference entity asset at par value to the credit protection seller. The price difference between a CDS and the par-par asset swap price of the underlying entity reference obligations is referred to as the "basis," and is an often arbitraged spread trade amongst professional market participants. Futures contract 30 in this example, therefore, also reflects this "basis" in its pricing methodology.” [0052]

	See Timed Rights and Revoke below.

wherein the timed rights comprises of providing at least one of the parties with rights to revoke the sale contract or decline delivery of the sale contract during the specific timeframe; and 
[No Patentable Weight is given to intended use language of “wherein the timed rights comprises of providing at least one of the parties with rights to revoke the sale contract or decline delivery…” as revoke or decline never happens.]  

the sale contract is executed if neither of the two parties revoke the sale contract. 
[No Patentable Weight is given to contingent language of “the sale contract is executed if neither of the two parties revoke the sale contract” as a party or the parties may revoke the contract and the sales contract is never executed.]

See Timed Rights and Revoke below.

Signing
Sweeting teaches contract.  They do not teach sign.

Smith et al. also in the business of agreements (contracts) teaches:
Signs Bond Purchase Agreement (contract) with financial institution (therefore both sign agreement)…

C. XYZ signs a Bond Purchase Agreement ("BPA") with an unrelated third-party Financial Institution which agrees to purchase the Bonds at a market price on the call date. The market price on the call date is equal to par plus the call premium.” [0021]

“If interest rates increase such that the market value of the Bonds goes below par, it is likely that XYZ will terminate the Total Return Distribution Agreement. At that point in time, the Financial Institution has no right to put the Bonds to XYZ, however, XYZ may call the Bonds at its discretion.” [0035]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Sweeting the ability to have sign an agreement as taught by Smith et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Smith who teaches agreements may be signed.  Sweeting benefits as they have contracts between buyers and sellers that need to be enforced.  

Percentage
Sweeting teaches futures contract.  They do not teach deposit.  They do not teach percentage.

Dawson also in the business of futures contract teaches:
Down payment as a percent…
“By way of further example, a commodity futures contract may give a user the right to purchase a commodity, such as 10,000 pounds of copper, within a predetermined time period, such as 3 months, at a projected market price, such as $1.00 per pound. This exemplary contract would have an intrinsic value of $10,000, but the entity that is selling the copper might charge the user a down-payment of only 10 percent for the contract, or $1000. Thus, the user can control 10,000 pounds of copper for a payment of only $1,000. If the price of copper increases to $2.00 per pound within 3 months, then the user can sell the 10,000 pounds of copper for $20,000, pay the seller the extra $9000 plus interest due on the contract, and keep the remainder as profit. In contrast, if the price of copper decreases to $0.50 a pound, then the user must sell the 10,000 pounds of copper for $5,000 and pay the seller the extra $9000 plus interest due on the contract. Thus, the user must have additional money in his account to cover that sale.” [0021]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Sweeting the ability to have down payment using percentages as taught by Dawson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Dawson who teaches the benefits of leverage (control 10,000 pounds of copper for only $1,000) by using down payments.

Timed Rights and Revoke
The combined references teach contract.  They also teach callable bonds.  They do not teach timed rights that can be exercised to revoke a contract.

Fiddle et al. also in the business of contracts teaches:
Various instruments…
“The present invention provides a new type of financial instrument, as well as a method, a system, and article of manufacture containing software programs related to the financial instrument. Financial instrument (hereinafter, simply "instrument") is used broadly here to include any means by which money may be invested or saved such as, for example, trust certificates, guaranteed investment contracts, and securities, including, for example, bonds, common stocks and preferred stocks
.” (col. 4, lines 38-46)

Dates (timed rights) for redemption (revoke)…
“The Returns Provision may also specify the first and second time periods in relation to dates other than the end of the Non-Call Period, such as a date specified in a Put Provision. As described further below, a Put Provision specifies one or more dates at which the Owner can require the Issuer to redeem the Inventive Instrument and the prices at which this redemption can occur. For example, the Returns Provision may specify the first time period as running from the issue date of the Inventive Instrument to a date specified in the Put Provision and the second time period as running from the day after this date to the maturity date of the Inventive Instrument.” (col. 6, lines 49-59)

“The Call Provision may specify the one or more prices at which the Inventive Instrument can be redeemed in a number of ways. For example, the Call Provision may specify one or more prices corresponding to one or more dates or time periods, such that the Inventive Instrument can be redeemed at the one or more prices at or during the corresponding one or more dates or time periods. In another example, the Call Provision may provide information allowing the price at which the Issuer can redeem the Inventive Instrument to be determined, e.g., a formula.” (col. 10, lines 46-55)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have timed rights and revoking as taught by Fiddle et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that teach financial instruments that can be called and the benefits being able to set timing rights and are redemption requirements.

Regarding claim 11
The method according to claim 10, wherein said financial instrument is traded on exchange markets and cleared by a clearinghouse wherein said clearinghouse guarantees performance of the parties and execution of the contract conditions.

Sweeting teaches:
Exchange and clearing house…
“FIG. 1 is a simplified block diagram of an investment system 10 for providing futures contracts in a financial market environment. Investment system 10 comprises an exchange platform 12, a communications network 14, a buyer 16, and a seller 18. Exchange platform 12 may include a futures module 20 and a price reporting/dissemination element 22. Futures module 20 may include a processor 24 and a memory element 28, which may store one or more futures contracts 30. Exchange platform 12 may be coupled to a clearing house 36.” [0026]

Ensure (guarantee) proper execution (performance) of trades by buyer and seller (parties)…
“Clearing house 36 is an element that cooperates with exchange platform 12 in order to ensure a fair and proper execution of transactions and trades initiated by buyer 16 or seller 18. Futures exchanges generally have a clearing association (i.e. similar to clearing house 36), which operates in conjunction with the futures exchange in a manner similar to a bank clearing house. Membership in the clearing association is generally composed of well-capitalized members of the exchange and corporations or partnerships, one of whose officials is often an exchange member. Exchange members who do not join the clearing association can clear their trades through a member of the association. Each member of clearing house 36 allocates fixed original margins and maintains them with clearing house 36 in the event of adverse price fluctuations. In such instances, clearing house 36 may call for additional margins throughout the day without waiting for a routine end-of-day settlement.” [0044]

Regarding claim 12
The method according to claim 10, wherein said financial instrument is used to hedge against the risk of investing in said underlying asset or tradable instrument.

Sweeting teaches:
Diminish price uncertainty (hedge against risk)…
“In any given marketplace, there are generally enough consumers and producers who want to diminish the price uncertainty (hedgers) and enough other traders willing to take on that risk (speculators) in order for the futures contract to be successful, i.e., worthwhile for the contract to be listed on a futures exchange.” [0004]

Claims 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in further view of Pub. No. US 2007/0203819 to Efron.  
Regarding claim 22
The method according to claim 10, wherein said timed rights are conditions in said financial instrument contract, wherein said conditions enable each one of the parties the power to exercise specific agreed upon right during the specific timeframe as indicated in the sale contract, said specific timeframe is an interval of time that begins on an agreed date and must end at a maximum of one day before the determined termination date of said financial instrument contract, according to the sale contract.

[No Patentable Weight is given to intended use language of “enable one of the parties the power to exercise specific agreed upon right…” as exercise never happens.]

Sweeting teaches:
Expiration date…
“A buyer of a futures contract (the party having a long position) can agree on a fixed purchase price to buy the underlying commodity (wheat, gold or T-bills, for example) from the seller at the expiration of the contract. The seller of a futures contract (the party having a short position) can agree to sell the underlying commodity to the buyer at expiration at the fixed sales price. As time passes, the contract's value changes relative to the fixed price at which the trade was initiated. This creates profits or losses for the trader. In most cases, delivery associated with the futures contract does not take place. Instead, both the buyer and the seller, acting independently of each other, usually liquidate their long and short positions before the contract expires.” [0006]

Settlement terms…
“Futures contract 30 may also include a number of additional provisions, stipulations, or conditions, which may include items such as settlement terms 40, delivery terms 50, exchange fees 60, limitations 70, and miscellaneous items 80. A myriad of other potential segments may be provided within futures contract 30, as the embodiment of FIG. 2 represents simply one example arrangement of futures contract 30. Such variations may be based on the particular needs of the parties implicated by futures contract 30.” [0057]

The combined references teach settlement.  They do not teach one or more days on or before.

Efon also in the business of settlement teaches:
One or more days before settlement date…
“In some embodiments, the number of shares under the early settlement contract may be determined based, at least in part, on a closing price of the stock on one or more trading days on or before the settlement date. In that regard, in some embodiments, the number of shares may be determined based, at least in part, on a closing price of the stock on each trading day during a period ending on or before the settlement date (sometimes referred to herein as a "notice period").” [0059]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to one or more days before settlement date as taught by Efron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Efron who teaches the need to use a closing price that would be a day or more earlier than the settlement date.

Regarding claim 24
The method according to claim 10, said financial instrument contract grants the right for each party to assign or sell his roles and position to any third party unilaterally without the consent of the other party during an agreed upon timeframe that starts on an agreed date and at the maximum ends one day before the contract determined termination date, wherein the financial instrument provides for optional sale at a determinable non-zero value, wherein said software computes sale value of said financial instrument, calculating updated current parties' positions on a date of assignment, wherein said software further settles exiting party position and transfers his roles and position to the new party, and update the contract parties' roles and positions, and generate notification messages to the parties based on the up-to-date positions.

Sweeting teaches:
Assigning ownership to a purchaser of a futures contract…
“The process of claim 21, further comprising: assigning ownership of the futures contract to a purchaser thereof.” Inherent with purchaser is paying, therefore non-zero value.

Example of buyer (purchaser) with price and liquidate independently of each other (therefore unilaterally)…
“A buyer of a futures contract (the party having a long position) can agree on a fixed purchase price to buy the underlying commodity (wheat, gold or T-bills, for example) from the seller at the expiration of the contract. The seller of a futures contract (the party having a short position) can agree to sell the underlying commodity to the buyer at expiration at the fixed sales price. As time passes, the contract's value changes relative to the fixed price at which the trade was initiated. This creates profits or losses for the trader. In most cases, delivery associated with the futures contract does not take place. Instead, both the buyer and the seller, acting independently of each other, usually liquidate their long and short positions before the contract expires.” [0006]

Record purchase or sale of a contract…
“Exchange platform 12 may be owned and operated by any suitable entity having the authority to operate in the distribution of futures contracts. For example, exchange platform may be a recognized futures exchange, such as the CX (representing the Cantor Financial Futures Exchange). A connection may be present between exchange platform 12 and any other futures exchange (e.g. the Chicago Board of Trade (CBOT)), whereby information associated with any transaction that is proposed by buyer 16 or seller 18 is relayed to an appropriate exchange to consummate the transaction. Thus, exchange platform 12 may operate as a proxy between buyer 16/seller 18 and a corresponding exchange that can record and confirm a tendered purchase or sale of futures contract 30. Alternatively and where authorized, exchange platform 12 may perform such trade execution functions independently. Exchange platform 12 may also deliver real-time financial data to buyer 16 or seller 18 in order to provide pertinent financial information to be used to make decisions as to whether to purchase or to sell futures contract 30. This relay of financial information may be performed via price reporting/dissemination element 22 or any other suitable element. Data, such as pricing information, asset class, maturity data, historical quotes, or moving averages, for example, may be provided to buyer 16 and seller 18. Other financial data may also be readily delivered and based on particular needs. In order to deliver information that is accurate and timely, price reporting/dissemination element 22 may be coupled to a corresponding futures exchange communications link that carries such financial data. Alternatively, price reporting/dissemination element 22 may gather such critical information from any appropriate location (e.g. a server operable to deliver real-time information to investors) such that the desired financial data is delivered to buyer 16 or seller 18.” [0037]

Contact (notify) buyer and seller (parties) and issue receipt (notification) indicating terms of the contract…
“In an alternative embodiment, communications network 14 and/or futures module 20 may be replaced entirely or partially with a person, providing a human interface to a corresponding futures trading exchange. In such an embodiment, an agent of exchange platform 12 or any other suitable person or representative may be contacted by buyer 16 or seller 18 (e.g. via the telephone, a network, other suitable electronic equipment, or directly by word of mouth). The agent or representative may receive a request from buyer 16 or seller 18 to execute some transaction involving futures contract 30. The agent or representative may then proxy or broker the request to an appropriate futures trading floor for execution of the transaction. The agent or representative may then record the transaction once it has been consummated and contact buyer 16 or seller 18 to confirm that the transaction has been executed. A receipt may then be issued to buyer 16 or seller 18 indicating the terms of futures contract 30.” [0043]

Expiration date…
“A buyer of a futures contract (the party having a long position) can agree on a fixed purchase price to buy the underlying commodity (wheat, gold or T-bills, for example) from the seller at the expiration of the contract. The seller of a futures contract (the party having a short position) can agree to sell the underlying commodity to the buyer at expiration at the fixed sales price. As time passes, the contract's value changes relative to the fixed price at which the trade was initiated. This creates profits or losses for the trader. In most cases, delivery associated with the futures contract does not take place. Instead, both the buyer and the seller, acting independently of each other, usually liquidate their long and short positions before the contract expires.” [0006]

Settlement terms…
“Futures contract 30 may also include a number of additional provisions, stipulations, or conditions, which may include items such as settlement terms 40, delivery terms 50, exchange fees 60, limitations 70, and miscellaneous items 80. A myriad of other potential segments may be provided within futures contract 30, as the embodiment of FIG. 2 represents simply one example arrangement of futures contract 30. Such variations may be based on the particular needs of the parties implicated by futures contract 30.” [0057]

The combined references teach settlement.  They do not teach one or more days on or before.

Efon also in the business of settlement teaches:
One or more days before settlement date…
“In some embodiments, the number of shares under the early settlement contract may be determined based, at least in part, on a closing price of the stock on one or more trading days on or before the settlement date. In that regard, in some embodiments, the number of shares may be determined based, at least in part, on a closing price of the stock on each trading day during a period ending on or before the settlement date (sometimes referred to herein as a "notice period").” [0059]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to one or more days before settlement date as taught by Efron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Efron who teaches the need to use a closing price that would be a day or more earlier than the settlement date.

Regarding claim 27
The method according to claim 10, wherein said financial instrument includes a condition that establishes a right for one or both of the parties to tender delivery of his part and unilaterally oblige the other party to deliver his part during an agreed upon timeframe that starts on an agreed date and at a maximum ends one day before the sale contract determined termination date, wherein said software captures request to tender the delivery by the requesting party, and generates a message to the other party to inform him the request, and registers and opens the position of the party requested to deliver, wherein upon delivery said software closes open position for that party and generate a report to indicate new positions to the authorities, and create a statement that defines the parties rights and obligations, and declares the end of the contract, and declare the execution of said financial instrument contract.

Contact (notify) buyer and seller (parties) and issue receipt (notification) indicating terms of the contract…
“In an alternative embodiment, communications network 14 and/or futures module 20 may be replaced entirely or partially with a person, providing a human interface to a corresponding futures trading exchange. In such an embodiment, an agent of exchange platform 12 or any other suitable person or representative may be contacted by buyer 16 or seller 18 (e.g. via the telephone, a network, other suitable electronic equipment, or directly by word of mouth). The agent or representative may receive a request from buyer 16 or seller 18 to execute some transaction involving futures contract 30. The agent or representative may then proxy or broker the request to an appropriate futures trading floor for execution of the transaction. The agent or representative may then record the transaction once it has been consummated and contact buyer 16 or seller 18 to confirm that the transaction has been executed. A receipt may then be issued to buyer 16 or seller 18 indicating the terms of futures contract 30.” [0043]

Expiration date…
“A buyer of a futures contract (the party having a long position) can agree on a fixed purchase price to buy the underlying commodity (wheat, gold or T-bills, for example) from the seller at the expiration of the contract. The seller of a futures contract (the party having a short position) can agree to sell the underlying commodity to the buyer at expiration at the fixed sales price. As time passes, the contract's value changes relative to the fixed price at which the trade was initiated. This creates profits or losses for the trader. In most cases, delivery associated with the futures contract does not take place. Instead, both the buyer and the seller, acting independently of each other, usually liquidate their long and short positions before the contract expires.” [0006]

Settlement terms…
“Futures contract 30 may also include a number of additional provisions, stipulations, or conditions, which may include items such as settlement terms 40, delivery terms 50, exchange fees 60, limitations 70, and miscellaneous items 80. A myriad of other potential segments may be provided within futures contract 30, as the embodiment of FIG. 2 represents simply one example arrangement of futures contract 30. Such variations may be based on the particular needs of the parties implicated by futures contract 30.” [0057]

The combined references teach settlement.  They do not teach one or more days on or before.

Efon also in the business of settlement teaches:
One or more days before settlement date…
“In some embodiments, the number of shares under the early settlement contract may be determined based, at least in part, on a closing price of the stock on one or more trading days on or before the settlement date. In that regard, in some embodiments, the number of shares may be determined based, at least in part, on a closing price of the stock on each trading day during a period ending on or before the settlement date (sometimes referred to herein as a "notice period").” [0059]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to one or more days before settlement date as taught by Efron since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Efron who teaches the need to use a closing price that would be a day or more earlier than the settlement date.

Claims 23, 25, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in further view of Pub. No. US 2009/0012892 to Biase.  
Regarding claim 23
The method according to claim 10, wherein the  timed right is a condition that establishes the right for one or both parties to postpone delivery of assets and remainder of the sale price to take place during an agreed upon timeframe that starts on an agreed date and at the maximum ends one day before the contract determined settlement termination date, and wherein said software registers and defines the agreed dates of delivery of the assets and price remainder of the sale contract, wherein said software registers execution data of delivery requests and decline of the requests, wherein said software accordingly updates positions of the parties and issue notifications to the parties based on the executed rights and illustrating the up-to-date positions.

The combined references teach “extra” (remainder) at contract due (agreed date).

Contact (notify) buyer and seller (parties) and issue receipt (notification) indicating terms of the contract…
“In an alternative embodiment, communications network 14 and/or futures module 20 may be replaced entirely or partially with a person, providing a human interface to a corresponding futures trading exchange. In such an embodiment, an agent of exchange platform 12 or any other suitable person or representative may be contacted by buyer 16 or seller 18 (e.g. via the telephone, a network, other suitable electronic equipment, or directly by word of mouth). The agent or representative may receive a request from buyer 16 or seller 18 to execute some transaction involving futures contract 30. The agent or representative may then proxy or broker the request to an appropriate futures trading floor for execution of the transaction. The agent or representative may then record the transaction once it has been consummated and contact buyer 16 or seller 18 to confirm that the transaction has been executed. A receipt may then be issued to buyer 16 or seller 18 indicating the terms of futures contract 30.” [0043]

Postpone
The combined references teach delivery.  They do not teach postpone.

Biase also in the business of delivery teaches:
Not to accept delivery (therefore postpone) delivery of the contract (asset)…
“If an entity does not post sufficient Collateral and/or Cash to cover the notional amount of outstanding positions and/or losses by 9 A.M. the next business day, the account can be frozen while any and all positions are liquidated to reduce exposure to said counterparty. This invention also offers a unique lookback option for performing counterparties participating in our matching engine. Performing Counterparties can decide, proportional to their pro-rata share of open interest (and possibly but not necessarily their eventual allocation vs. said counterparty), whether or not to accept delivery of the contract, or cancel the contract as the counterparty has not performed to their obligations.” [0141]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to postpone delivery as taught by Biase since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Biase who teaches the financial benefits of not accept delivery (postpone) should counterparties not perform their obligation. 

Regarding claim 25
The method according to claim 10, wherein said financial instrument includes a condition that establishes a right for only one of the parties to unilaterally revoke the contract during an agreed upon timeframe that starts on an agreed date and at the maximum ends one day before the sale contract determined termination date, wherein said software registers the revocation, create a message to the other party to inform him of the revocation of the contract, calculate values of the parties’ positions, settle each party's position, and create a statement that defines the parties rights and obligations on date of revocation, and request the parties to execute their roles based on the revocation, and declare end of the sale contract based on the revocation, send a declaration to the authorities to inform them of the revocation of said financial instrument contract.

Sweeting teaches:
Contact (notify) buyer and seller (parties) and issue receipt (notification) indicating terms of the contract…
“In an alternative embodiment, communications network 14 and/or futures module 20 may be replaced entirely or partially with a person, providing a human interface to a corresponding futures trading exchange. In such an embodiment, an agent of exchange platform 12 or any other suitable person or representative may be contacted by buyer 16 or seller 18 (e.g. via the telephone, a network, other suitable electronic equipment, or directly by word of mouth). The agent or representative may receive a request from buyer 16 or seller 18 to execute some transaction involving futures contract 30. The agent or representative may then proxy or broker the request to an appropriate futures trading floor for execution of the transaction. The agent or representative may then record the transaction once it has been consummated and contact buyer 16 or seller 18 to confirm that the transaction has been executed. A receipt may then be issued to buyer 16 or seller 18 indicating the terms of futures contract 30.” [0043]

Revoke
The combined references teach contracts.  They do not teach revoke.

Biase also in the business of contracts teaches:
Cancel contract (unilaterally revoke, therefore during contract period)……
“If an entity does not post sufficient Collateral and/or Cash to cover the notional amount of outstanding positions and/or losses by 9 A.M. the next business day, the account can be frozen while any and all positions are liquidated to reduce exposure to said counterparty. This invention also offers a unique lookback option for performing counterparties participating in our matching engine. Performing Counterparties can decide, proportional to their pro-rata share of open interest (and possibly but not necessarily their eventual allocation vs. said counterparty), whether or not to accept delivery of the contract, or cancel the contract as the counterparty has not performed to their obligations.” [0141] Inherent with cancel the contract is during the contract period.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to revoke a contract as taught by Biase since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Biase who teaches the financial benefits of revoking a contract should counterparties not perform their obligation. 

Regarding claim 26
The method according to claim 10, wherein said financial instrument includes a condition that establishes the right for one or both of the parties to decline delivery of his part during an agreed upon timeframe that starts on an agreed date and at the maximum ends one day before the sale contract determined settlement termination date, wherein said software registers request of the delivery and generate a message to inform the other party, and register the declining reply, and generate a message to the first party requesting delivery declaring the declined request, wherein said software registers the updated positions after the request and declined request, update positions of the parties and issue a statement of the positions for the parties and inform the authorities of the action taken.

The combined references teach “extra” (remainder) at contract due (agreed date).

Contact (notify) buyer and seller (parties) and issue receipt (notification) indicating terms of the contract…
“In an alternative embodiment, communications network 14 and/or futures module 20 may be replaced entirely or partially with a person, providing a human interface to a corresponding futures trading exchange. In such an embodiment, an agent of exchange platform 12 or any other suitable person or representative may be contacted by buyer 16 or seller 18 (e.g. via the telephone, a network, other suitable electronic equipment, or directly by word of mouth). The agent or representative may receive a request from buyer 16 or seller 18 to execute some transaction involving futures contract 30. The agent or representative may then proxy or broker the request to an appropriate futures trading floor for execution of the transaction. The agent or representative may then record the transaction once it has been consummated and contact buyer 16 or seller 18 to confirm that the transaction has been executed. A receipt may then be issued to buyer 16 or seller 18 indicating the terms of futures contract 30.” [0043]

Decline
The combined references teach delivery.  They do not teach postpone.

Biase also in the business of delivery teaches:
Not to accept delivery (therefore decline) delivery of the contract (asset)…
“If an entity does not post sufficient Collateral and/or Cash to cover the notional amount of outstanding positions and/or losses by 9 A.M. the next business day, the account can be frozen while any and all positions are liquidated to reduce exposure to said counterparty. This invention also offers a unique lookback option for performing counterparties participating in our matching engine. Performing Counterparties can decide, proportional to their pro-rata share of open interest (and possibly but not necessarily their eventual allocation vs. said counterparty), whether or not to accept delivery of the contract, or cancel the contract as the counterparty has not performed to their obligations.” [0141]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to decline delivery as taught by Biase since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Biase who teaches the financial benefits of not accept delivery (decline) should counterparties not perform their obligation.

Regarding claim 29
The method according to claim 10, wherein when, the timed right to revoke the contract is assigned to the buyer; the timed right to decline delivery is assigned to the seller; and a timed night to tender price and enforce the delivery is assigned to the buyer, said financial instrument performs as a call option, wherein revocation of said financial instrument contract by the buyer is letting the call option expire, and whereas non-revocation of said financial instrument contract is exercising the call option, wherein further, said software assigns the rights as designated, restricts the other party from contrary actions, and enforce the sale contract on its last day if option are not exercised.

Sweeting teaches:
Assigning ownership to a purchaser…
“The process of claim 21, further comprising: assigning ownership of the futures contract to a purchaser thereof.” (claim 24)

Decline
The combined references teach delivery.  They do not teach postpone.

Biase also in the business of delivery teaches:
Not to accept delivery (therefore decline) delivery of the contract (asset)…
“If an entity does not post sufficient Collateral and/or Cash to cover the notional amount of outstanding positions and/or losses by 9 A.M. the next business day, the account can be frozen while any and all positions are liquidated to reduce exposure to said counterparty. This invention also offers a unique lookback option for performing counterparties participating in our matching engine. Performing Counterparties can decide, proportional to their pro-rata share of open interest (and possibly but not necessarily their eventual allocation vs. said counterparty), whether or not to accept delivery of the contract, or cancel the contract as the counterparty has not performed to their obligations.” [0141]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to decline delivery as taught by Biase since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Biase who teaches the financial benefits of not accept delivery (decline) should counterparties not perform their obligation.

Regarding claim 30
The method according to claim 10, wherein when, the timed right to revoke the contract is assigned to the seller; the timed right to decline delivery is assigned to the seller; and a timed right to tender delivery is assigned to the seller, said financial instrument performs as put option, wherein revocation of the contract by the seller is letting the put option expire, and whereas non-revocation of the contract is exercising the put option, wherein further, said software assigns the rights as designated, restricts the other party from contrary actions, and enforce the sale contract on its last day if option are not exercised.  

Sweeting teaches:
Assigning ownership to a purchaser…
“The process of claim 21, further comprising: assigning ownership of the futures contract to a purchaser thereof.” (claim 24)

Revoke
The combined references teach contracts.  They do not teach revoke.

Biase also in the business of contracts teaches:
Cancel contract (unilaterally revoke, therefore during contract period)……
“If an entity does not post sufficient Collateral and/or Cash to cover the notional amount of outstanding positions and/or losses by 9 A.M. the next business day, the account can be frozen while any and all positions are liquidated to reduce exposure to said counterparty. This invention also offers a unique lookback option for performing counterparties participating in our matching engine. Performing Counterparties can decide, proportional to their pro-rata share of open interest (and possibly but not necessarily their eventual allocation vs. said counterparty), whether or not to accept delivery of the contract, or cancel the contract as the counterparty has not performed to their obligations.” [0141] Inherent with cancel the contract is during the contract period.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to revoke a contract as taught by Biase since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Biase who teaches the financial benefits of revoking a contract should counterparties not perform their obligation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3626